DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ; the present Office action is responsive to communications received on 02/03/2021.

Allowable Subject Matter
1.	Claims 1-8 are allowed.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s representative, Ms. Ellen Lazor on 02/11/2021. Claims 9-10 have been cancelled.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 6 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method compromising besides other limitations: (Currently amended) a control method for a switch assembly comprising a first power switch and a second power switch, each of the first and second power switches comprising a single pole double throw (SPDT) switch having a common side and a switch side, a first isolation switch electrically connected at the common side of the SPDT switch, and a second isolation switch electrically connected at the switch side, wherein the switch side of the SPDT switch of the first power switch is electrically connected to the switch side of the SPDT switch of the second power switch, the method comprising: detecting a current direction from the first isolation switch to the second isolation switch or from the second isolation switch to the first isolation switch in the first power switch; in the first power switch; detecting a current direction from the first isolation switch to the second isolation switch or from the second isolation switch to the first isolation switch in the second power switch; and controlling the conduction state of one of the first isolation switch and the second isolation switch in response to the detected current direction in the second power switch.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALU KELLY EMEABA whose telephone number is (571)272-2757.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 5712727492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KALU KELLY EMEABA/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836